Exhibit 10.5

Agreement regarding Merger Between

US Airways Group, Inc. and AMR Corporation

Agreement regarding Merger

Between US Airways Group, Inc. and AMR Corporation

 

  I. Purpose

Pursuant to the Agreement and Plan of Merger among US Airways Group, Inc. (US
Airways), AMR Corporation (AMR) and AMR Merger Sub, Inc., dated February 13,
2013, as amended, the parties have agreed to a merger (Merger) to form a new
airline group (New American). The U.S. Department of Transportation (DOT) shares
the interest of the U.S. Department of Justice (DOJ) in preserving competition
(United States v. US Airways Group, Inc. (D.D.C.)). In addition to maintaining
competition, it is imperative that any airline merger serves the broader
interest of the traveling public. This is at the core of DOT’s mission. To
protect this compelling interest, US Airways and AMR agree to maintain service
to Medium, Small and Non-hub airports from Ronald Reagan Washington National
Airport (DCA) in accordance with the terms set out in this Agreement.

 

  II. Parties

The parties to this Agreement are DOT, US Airways and AMR.

 

  III. DOT’s Mission and Objective

Over many decades, the airlines serving DCA have developed a pattern of service
to communities of all sizes. The existing pattern of service at DCA reflects a
delicate balance of federal, state and local interests – endorsed to a
significant extent by Congress. DOT asserts that preserving nonstop service to a
range of destinations from DCA, including Medium, Small, and Non-hub airports,
is part of DOT’s statutory mission and the Administration’s transportation
policy. DOT further asserts that nonstop air service links to DCA are essential
for the continued economic vitality and growth of these communities.
Importantly, DOT believes the goal of preserving nonstop service to small and
medium-sized communities is wholly compatible with the goal of preserving
competition.

 

  IV. New American’s Commitment

 

  A. US Airways and AMR agree that New American shall schedule all commuter
slots held or operated by US Airways, AMR, or New American (collectively, New
American entities) to serve Medium, Small and Non-hub airports for a term (Term)
of five (5) years.

 

  1. The commuter slot holdings subject to this Agreement are all commuter slots
held or operated by New American entities as of the date of execution of this
Agreement by the signatories.

 

1



--------------------------------------------------------------------------------

Agreement regarding Merger Between

US Airways Group, Inc. and AMR Corporation

 

  2. The Term shall commence on the date of execution of this Agreement by the
signatories and shall remain in effect for 5 calendar years from the date of
execution.

 

  B. As used in this Agreement, “Medium,” “Small,” and “Non-hub” airports shall
refer to those airports listed as such in the Federal Aviation Administration’s
Calendar Year 2012 airport classifications (Attached hereto Appendix A).

 

  C. US Airways and AMR agree that, during the Term, New American shall schedule
all DCA commuter slots held or operated by New American entities to serve
Medium, Small, and Non-hub airports at percentages set out below.

 

  D. During the Term of this Agreement, New American entities shall schedule
equal to at least 75% of its total commuter slot holdings at DCA, as defined
above, to serve Small and Non-hub airports. The remaining commuter slots, up to
25% of all New American entities’ commuter slot holdings, shall be scheduled for
service to Medium, Small, or Non-Hub airports.

 

  E. This Agreement does not require the New American entities to serve specific
communities at DCA.

 

  F. US Airways and AMR agree that New American entities, upon DOT’s request,
shall provide information reasonably necessary for DOT to confirm compliance
with the terms of this Agreement. US Airways and AMR further agree that the New
American entities shall provide requested information in a timely and complete
manner.

 

  V. Disclosure

Upon execution of this Agreement by all signatories, this Agreement may be
disclosed to the public by DOT, US Airways, AMR or New American.

 

  VI. Complete Agreement

This Agreement constitutes the entire agreement between and among DOT, US
Airways, AMR and New American with respect to commuter slot holdings at DCA
during the Term.

 

  VII. Effective Date

This Agreement shall take effect upon execution by the signatories; provided,
however, that the commitments of US Airways and AMR in this Agreement are
conditioned upon the closing of the merger.

 

2



--------------------------------------------------------------------------------

Agreement regarding Merger Between

US Airways Group, Inc. and AMR Corporation

 

  VIII. Signatures

On behalf of the U.S. Department of Transportation

 

 

/s/ John D. Porcari

    Date:   11/12/13

 

     

 

John D. Porcari       Deputy Secretary       On behalf of US Airways Group, Inc.
     

/s/ W. Douglas Parker

    Date:  

November 12, 2013

W. Douglas Parker       Chairman and Chief Executive Officer       On behalf of
AMR Corp. and American Airlines      

/s/ Thomas W. Horton

    Date:  

11/11/2013

Thomas W. Horton       Chairman, President and Chief Executive Officer      

 

3



--------------------------------------------------------------------------------

Appendix A

To

Agreement regarding Merger

Between US Airways Group, Inc. and AMR Corporation



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arprt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change   1    SO    GA    ATL    Atlanta    Hartsfield - Jackson Atlanta
International    P    L      45,798,928         44,414,121         3.12 %  2   
GL    IL    ORD    Chicago    Chicago O’Hare International    P    L     
32,171,795         31,892,301         0.88 %  3    WP    CA    LAX    Los
Angeles    Los Angeles International    P    L      31,326,268        
30,528,737         2.61 %  4    SW    TX    DFW    Fort Worth    Dallas/Fort
Worth International    P    L      28,022,904         27,518,358         1.83 % 
5    NM    CO    DEN    Denver    Denver International    P    L      25,799,841
        25,667,499         0.52 %  6    EA    NY    JFK    New York    John F
Kennedy International    P    L      24,520,981         23,664,832         3.62
%  7    WP    CA    SFO    San Francisco    San Francisco International    P   
L      21,284,236         20,056,568         6.12 %  8    SO    NC    CLT   
Charlotte    Charlotte/Douglas International    P    L      20,033,816        
19,022,535         5.32 %  9    WP    NV    LAS    Las Vegas    McCarran
International    P    L      19,959,651         19,872,617         0.44 %  10   
WP    AZ    PHX    Phoenix    Phoenix Sky Harbor International    P    L     
19,560,870         19,750,306         -0.96 %  11    SW    TX    IAH    Houston
   George Bush Intercontinental/Houston    P    L      19,039,000        
19,306,660         -1.39 %  12    SO    FL    MIA    Miami    Miami
International    P    L      18,987,488         18,342,158         3.52 %  13   
SO    FL    MCO    Orlando    Orlando International    P    L      17,159,427   
     17,250,415         -0.53 %  14    EA    NJ    EWR    Newark    Newark
Liberty International    P    L      17,055,993         16,814,092         1.44
%  15    NM    WA    SEA    Seattle    Seattle-Tacoma International    P    L   
  16,121,123         15,971,676         0.94 %  16    GL    MN    MSP   
Minneapolis    Minneapolis-St Paul Intemational/Wold-Chamberlain    P    L     
15,943,878         15,895,653         0.30 %  17    GL    Ml    DTW    Detroit
   Detroit Metropolitan Wayne County    P    L      15,599,879        
15,716,865         -0.74 %  18    EA    PA    PHL    Philadelphia   
Philadelphia International    P    L      14,589,337         14,883,180        
-1.97 %  19    NE    MA    BOS    Boston    General Edward Lawrence Logan
International    P    L      14,293,695         14,180,730         0.80 %  20   
EA    NY    LGA    New York    La Guardia    P    L      12,818,717        
11,989,227         6.92 %  21    SO    FL    FLL    Fort Lauderdale    Fort
Lauderdale/Hollywood International    P    L      11,445,103         11,332,466
        0.99 %  22    EA    MD    BWI    Glen Burnie    Baltimore/Washington
International Thurgood Marshall    P    L      11,186,444         11,067,319   
     1.08 %  23    EA    VA    IAD    Dulles    Washington Dulles International
   P    L      10,816,216         11,044,383         -2.07 %  24    NM    UT   
SLC    Salt Lake City    Salt Lake City International    P    L      9,579,840
        9,701,756         -1.26 %  25    EA    VA    DCA    Arlington    Ronald
Reagan Washington National    P    L      9,462,231         9,053,004        
4.52 %  26    GL    IL    MDW    Chicago    Chicago Midway International    P   
L      9,436,387         9,134,576         3.30 %  27    WP    HI    HNL   
Honolulu    Honolulu International    P    L      9,225,848         8,689,699   
     6.17 %  28    WP    CA    SAN    San Diego    San Diego International    P
   L      8,686,621         8,465,683         2.61 %  29    SO    FL    TPA   
Tampa    Tampa International    P    L      8,218,487         8,174,194        
0.54 %           29    Large Hubs                   30    NM    OR    PDX   
Portland    Portland International    P    M      7,142,620         6,808,486   
     4.91 %  31    CE    MO    STL    St. Louis    Lambert-St Louis
International    P    M      6,208,750         6,159,090         0.81 %  32   
SW    TX    HOU    Houston    William P Hobby    P    M      5,043,737        
4,753,554         6.10 %  33    WP    CA    OAK    Oakland    Metropolitan
Oakland International    P    M      4,926,683         4,550,526         8.27 % 
34    CE    MO    MCI    Kansas City    Kansas City International    P    M     
4,866,850         5,011,000         -2.88 %  35    SO    TN    BNA    Nashville
   Nashville International    P    M      4,797,102         4,673,047        
2.65 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change   36    SW    TX    AUS    Austin    Austin-Bergstrom International    P
   M      4,606,252         4,436,661         3.82 %  37    SO    NC    RDU   
Raleigh    Raleigh-Durham International    P    M      4,490,374        
4,462,508         0.62 %  38    WP    CA    SNA    Santa Ana    John Wayne
Airport-Orange County    P    M      4,381,172         4,247,802         3.14 % 
39    WP    CA    SMF    Sacramento    Sacramento International    P    M     
4,357,899         4,370,895         -0.30 %  40    GL    OH    CLE    Cleveland
   Cleveland-Hopkins International    P    M      4,346,941         4,401,033   
     -1.23 %  41    SW    LA    MSY    Metairie    Louis Armstrong New Orleans
International    P    M      4,293,624         4,255,411         0.90 %  42   
SO    PR    SJU    San Juan    Luis Munoz Marin International    P    M     
4,204,478         3,983,130         5.56 %  43    WP    CA    SJC    San Jose   
Norman Y. Mineta San Jose International    P    M      4,077,654        
4,108,006         -0.74 %  44    SW    TX    SAT    San Antonio    San Antonio
International    P    M      4,036,625         3,992,304         1.11 %  45   
SW    TX    DAL    Dallas    Dallas Love Field    P    M      3,902,628        
3,852,886         1.29 %  46    EA    PA    PIT    Pittsburgh    Pittsburgh
International    P    M      3,892,338         4,070,614         -4.38 %  47   
GL    WI    MKE    Milwaukee    General Mitchell International    P    M     
3,710,384         4,671,976         -20.58 %  48    SO    FL    RSW    Fort
Myers    Southwest Florida International    P    M      3,634,152        
3,748,366         -3.05 %  49    GL    IN    IND    Indianapolis    Indianapolis
International    P    M      3,586,422         3,670,396         -2.29 %  50   
SO    TN    MEM    Memphis    Memphis International    P    M      3,359,668   
     4,344,213         -22.66 %  51    GL    OH    CMH    Columbus    Port
Columbus International    P    M      3,095,575         3,134,379         -1.24
%  52    SO    KY    CVG    Greater Cincinnati    Cincinnati/Northern Kentucky
International    P    M      2,937,850         3,422,466         -14.16 %  53   
WP    HI    OGG    Kahului    Kahului    P    M      2,861,278         2,683,933
        6.61 %  54    SO    FL    PBI    West Palm Beach    Palm Beach
International    P    M      2,796,359         2,877,158         -2.81 %  55   
NE    CT    BDL    Windsor Locks    Bradley International    P    M     
2,647,610         2,772,315         -4.50 %  56    SW    NM    ABQ   
Albuquerque    Albuquerque International Sunport    P    M      2,630,574      
  2,768,435         -4.98 %  57    EA    NY    BUF    Buffalo    Buffalo Niagara
International    P    M      2,592,630         2,582,597         0.39 %  58   
SO    FL    JAX    Jacksonville    Jacksonville International    P    M     
2,579,023         2,700,514         -4.50 %  59    AL    AK    ANC    Anchorage
   Ted Stevens Anchorage International    P    M      2,249,717        
2,354,987         -4.47 %  60    WP    CA    ONT    Ontario    Ontario
International    P    M      2,142,393         2,271,458         -5.68 %  61   
WP    CA    BUR    Burbank    Bob Hope    P    M      2,027,203        
2,144,915         -5.49 %  62    CE    NE    OMA    Omaha    Eppley Airfield   
P    M      2,018,738         2,047,055         -1.38 %           33   
Medium Hubs                   63    NE    Rl    PVD    Warwick    Theodore
Francis Green State    P    S      1,809,322         1,920,699         -5.80 % 
64    SW    OK    OKC    Oklahoma City    Will Rogers World    P    S     
1,801,650         1,738,438         3.64 %  65    WP    AZ    TUS    Tucson   
Tucson International    P    S      1,710,649         1,779,679         -3.88 % 
66    WP    NV    RNO    Reno    Reno/Tahoe International    P    S     
1,685,333         1,821,051         -7.45 %  67    EA    VA    ORF    Norfolk   
Norfolk International    P    S      1,651,440         1,606,695         2.78 % 
68    SO    KY    SDF    Louisville    Louisville International-Standiford Field
   P    S      1,642,790         1,650,707         -0.48 %  69    EA    VA   
RIC    Highland Springs    Richmond International    P    S      1,582,565      
  1,571,155         0.73 %  70    WP    CA    LGB    Long Beach    Long Beach
/Daugherty Field/    P    S      1,554,846         1,512,212         2.82 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

71

   WP    GU    GUM    Tamuning    Guam International    P    S      1,477,926   
     1,369,586         7.91 % 

72

   NM    WA    GEG    Spokane    Spokane International    P    S      1,456,279
        1,487,913         -2.13 % 

73

   SW    TX    ELP    El Paso    El Paso International    P    S      1,442,102
        1,458,965         -1.16 % 

74

   SO    AL    BHM    Birmingham   

Birmingham-Shuttlesworth

International

   P    S      1,412,483         1,429,282         -1.18 % 

75

   WP    HI    KOA    Kailua Kona    Kona International at Keahole    P    S   
  1,367,091         1,295 389         5.54 % 

76

   SW    OK    TUL    Tulsa    Tulsa International    P    S      1,324,202   
     1,346,122         -1.63 % 

77

   WP    HI    LIH    Lihue    Lihue    P    S      1,308,549         1,203,525
        8.73 % 

78

   NM    ID    BOI    Boise    Boise Air Terminal/Gowen Field    P    S     
1,307,505         1,395,554         -6.31 % 

79

   GL    OH    DAY    Dayton    James M Cox Dayton International    P    S     
1,289,758         1,247,333         3.40 % 

80

   SO    SC    CHS    Charleston    Charleston AFB/International    P    S     
1,283,970         1,247,459         2.93 % 

81

   EA    NY    ALB    Albany    Albany International    P    S      1,222,354   
     1,216,626         0.47 % 

82

   NE    NH    MHT    Manchester    Manchester    P    S      1,210,189        
1,342,308         -9.84 % 

83

   EA    NY    ROC    Rochester    Greater Rochester International    P    S   
  1,202,903         1,190,967         1.00 % 

84

   SW    AR    LIT    Little Rock    Bill and Hillary Clinton National/Adams
Field    P    S      1,111,442         1,063,673         4.49 % 

85

   GL    Ml    GRR    Grand Rapids    Gerald R. Ford International    P    S   
  1,063,153         1,126,552         -5.63 % 

86

   CE    IA    DSM    Des Moines    Des Moines International    P    S     
1,018,188         932,828         9.15 % 

87

   EA    NY    SYR    Syracuse    Syracuse Hancock International    P    S     
974,293         982,709         -0.86 % 

88

   SO    SC    GSP    Greer    Greenville Spartanburg International    P    S   
  936,288         880,994         6.28 % 

89

   GL    OH    CAK    Akron    Akron-Canton Regional    P    S      910,712   
     814,243         11.85 % 

90

   EA    NY    HPN    White Plains    Westchester County    P    S      893,184
        972,385         -8.15 % 

91

   SO    NC    GSO    Greensboro    Piedmont Triad International    P    S     
889,135         894,290         -0.58 % 

92

   SO    FL    SFB    Sanford    Orlando Sanford International    P    S     
873,069         768,938         13.54 % 

93

   WP    CA    PSP    Palm Springs    Palm Springs International    P    S     
867,720         759,510         14.25 % 

94

   SO    TN    TYS    Alcoa    McGhee Tyson    P    S      846,278        
841,237         0.60 % 

95

   NM    CO    COS    Colorado Springs    City of Colorado Springs Municipal   
P    S      836,998         828,516         1.02 % 

96

   NE    ME    PWM    Portland    Portland International Jetport    P    S     
799,136         833,005         -4.07 % 

97

   GL    WI    MSN    Madison    Dane County Regional-Truax Field    P    S     
799,053         741,365         7.78 % 

98

   SO    GA    SAV    Savannah    Savannah/Hilton Head International    P    S
     789,663         785,251         0.56 % 

99

   WP    AZ    IWA    Mesa    Phoenix-Mesa Gateway    P    S      744,685      
  521,437         42.81 % 

100

   SO    FL    PNS    Pensacola    Pensacola Gulf Coast Regional    P    S     
740,852         750,190         -1.24 % 

101

   CE    KS    ICT    Wichita    Wichita Mid-Continent    P    S      735,270   
     740,675         -0.73 % 

102

   SO    SC    MYR    Myrtle Beach    Myrtle Beach International    P    S     
722,775         848,230         -14.79 % 

103

   EA    NY    ISP    Islip    Long Island MacArthur    P    S      667,603   
     781,396         -14,56 % 

104

   EA    NJ    ACY    Atlantic City    Atlantic City International    P    S   
  663,142         668,930         -0.87 % 

105

   EA    PA    MDT    Harrisburg    Harrisburg International    P    S     
657,074         655,294         0.27 % 

106

   SO    VI    STT    Charlotte Amalie    Cyril E King    P    S      649,691   
     596,832         8,86 % 

107

   WP    HI    ITO    Hilo    Hilo International    P    S      641,904        
605,251         6.06 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

108

   WP    CA    FAT    Fresno    Fresno Yosemite International    P    S     
640,350         615,320         4.07 % 

109

   SO    FL    SRQ    Sarasota    Sarasota/Bradenton International    P    S   
  637,264         657,157         -3.03 % 

110

   NE    VT    BTV    Burlington    Burlington International    P    S     
615,026         636,019         -3.30 % 

111

   SO    MS    JAN    Jackson    Jackson-Medgar Wiley Evers International    P
   S      611,592         615,622         -0.65 % 

112

   SO    AL    HSV    Huntsville    Huntsville International-Carl T Jones Field
   P    S      578,993         614,601         -5.79 % 

113

   NM    WA    BLI    Bellingham    Bellingham International    P    S     
577,028         515,402         11.96 % 

114

   SW    AR    XNA    Bentonville    Northwest Arkansas Regional    P    S     
546,845         538,850         1.48 % 

115

   SO    KY    LEX    Lexington    Blue Grass    P    S      535,541        
533,952         0.30 % 

116

   SW    TX    MAF    Midland    Midland International    P    S      497,193   
     474,423         4.80 % 

117

   CE    IA    CID    Cedar Rapids    The Eastern Iowa    P    S      491,806   
     431,874         13.88 % 

118

   SO    SC    CAE    Columbia    Columbia Metropolitan    P    S      487,435
        487,474         -0.01 % 

119

   SW    TX    LBB    Lubbock    Lubbock Preston Smith International    P    S
     475,767         503,580         -5.52 % 

120

   GL    SD    FSD    Sioux Falls    Joe Foss Field    P    S      453,007      
  423,288         7.02 % 

121

   AL    AK    FAI    Fairbanks    Fairbanks International    P    S     
450,436         438,188         2.80 % 

122

   NM    MT    BIL    Billings    Billings Logan International    P    S     
440,277         407,375         8.08 % 

123

   SO    FL    PIE    Clearwater    St Petersburg-Clearwater International    P
   S      436,030         417,223         4.51 % 

124

   NM    MT    BZN    Bozeman    Bozeman Yellowstone International    P    S   
  434,038         397,870         9.09 % 

125

   SO    FL    ECP    Panama City    Northwest Florida Beaches International   
P    S      422,750         417,902         1.16 % 

126

   GL    Ml    FNT    Flint    Bishop International    P    S      412,326      
  473,113         -12.85 % 

127

   WP    MP    GSN    Saipan    Francisco C. Ada/Saipan International    P    S
     411,735         382,386         7.68 % 

128

   NM    OR    EUG    Eugene    Mahlon Sweet Field    P    S      407,124      
  393,504         3.46 % 

129

   SW    LA    BTR    Baton Rouge    Baton Rouge Metropolitan, Ryan Field    P
   S      406,318         396,403         2.50 % 

130

   GL    IL    MLI    Moline    Quad City International    P    S      396,460
        412,470         -3.88 % 

131

   SO    MS    GPT    Gulfport    Gulfport-Biloxi International    P    S     
394,110         395,350         -0.31 % 

132

   SO    NC    ILM    Wilmington    Wilmington International    P    S     
392,155         395,156         -0.76 % 

133

   SW    TX    AMA    Amarillo    Rick Husband Amarillo International    P    S
     389,284         392,815         -0.90 % 

134

   SW    TX    HRL    Harlingen    Valley International    P    S      375,472
        359,166         4.54 % 

135

   SO    FL    VPS    Valparaiso    Eglin AFB    P    S      373,542        
434,455         -14.02 % 

136

   SO    FL    EYW    Key West    Key West International    P    S      370,637
        335,603         10.44 % 

137

   WP    CA    SBA    Santa Barbara    Santa Barbara Municipal    P    S     
370,600         367,328         0.89 % 

138

   GL    ND    FAR    Fargo    Hector International    P    S      369,969      
  346,459         6.79 %           76    Small Hubs                  

139

   CE    MO    SGI    Springfield    Springfield-Branson National    P    N     
364,689         349,091         4.47 % 

140

   AL    AK    JNU    Juneau    Juneau International    P    N      353,048   
     355,499         -0.69 % 

141

   EA    PA    ABE    Allentown    Lehigh Valley International    P    N     
350,066         428,332         -18.27 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

142

   WP    AZ    GCN    Grand Canyon    Grand Canyon National Park    P    N     
336,716         331,924         1.44 % 

143

   SO    FL    TLH    Tallahassee    Tallahassee Regional    P    N      331,296
        305,686         8.38 % 

144

   NM    WA    PSC    Pasco    Tri-Cities    P    N      329,833         327,008
        0.86 % 

145

   SW    TX    MFE    McAllen    McAllen Miller International    P    N     
327,615         332,706         -1.53 % 

146

   SO    NC    AVL    Asheville    Asheville Regional    P    N      318,395   
     361,617         -11.95 % 

147

   EA    VA    ROA    Roanoke    Roanoke Regional/Woodrum Field    P    N     
315,877         320,961         -1.58 % 

148

   EA    VA    PHF    Newport News    Newport News/Williamsburg International   
P    N      314,139         516,789         -39.21 % 

149

   SW    TX    CRP    Corpus Christi    Corpus Christi International    P    N
     313,969         322,903         -2.77 % 

150

   SO    TN    CHA    Chattanooga    Lovell Field    P    N      313,861        
304,399         3.11 % 

151

   NM    OR    MFR    Medford    Rogue Valley International - Medford    P    N
     313,638         301,742         3.94 % 

152

   NM    MT    MSO    Missoula    Missoula International    P    N      303,886
        292,501         3.89 % 

153

   NE    ME    BGR    Bangor    Bangor International    P    N      302,610   
     391,597         -22.72 % 

154

   GL    IN    SBN    South Bend    South Bend    P    N      299,592        
305,386         -1.90 % 

155

   SO    FL    DAB    Daytona Beach    Daytona Beach International    P    N   
  290,144         274,166         5.83 % 

156

   GL    IL    PIA    Peoria    General Downing - Peoria International    P    N
     286,507         249,898         14.65 % 

157

   GL    WI    GRB    Green Bay    Austin Straubel International    P    N     
282,973         352,157         -19.65 % 

158

   GL    IN    FWA    Fort Wayne    Fort Wayne International    P    N     
280,732         272,796         2.91 % 

159

   SO    AL    MOB    Mobile    Mobile Regional    P    N      277,432        
288,461         -3.82 % 

160

   SW    LA    SHV    Shreveport    Shreveport Regional    P    N      276,460
        265,104         4.28 % 

161

   NM    WY    JAC    Jackson    Jackson Hole    P    N      274,343        
279,065         -1.69 % 

162

   EA    WV    CRW    Charleston    Yeager    P    N      272,901        
282,704         -3.47 % 

163

   SO    GA    AGS    Augusta    Augusta Regional at Bush Field    P    N     
271,740         267,631         1.54 % 

164

   SO    NC    FAY    Fayetteville    Fayetteville Regional/Grannis Field    P
   N      255,406         259,445         -1.56 % 

165

   GL    SD    RAP    Rapid City    Rapid City Regional    P    N      252,592
        254,292         -0.67 % 

166

   GL    IL    BMI    Bloomington-Normal    Central IL Regional Airport at
Bloomington-Normal    P    N      240,181         284,852         -15.68 % 

167

   GL    ND    BIS    Bismarck    Bismarck Municipal    P    N      239,018   
     197,181         21.22 % 

168

   EA    VA    CHO    Charlottesville-Albemarle    Charlottesville-Albemarle
Airport    P    N      230,097         216,957         6.06 % 

169

   NM    OR    RDM    Redmond    Roberts Field    P    N      229,736        
230,395         -0.29 % 

170

   GL    WI    ATW    Appleton    Outagamie County Regional    P    N     
229,248         242,346         -5.40 % 

171

   SW    LA    LFT    Lafayette    Lafayette Regional    P    N      226,504   
     222,795         1.66 % 

172

   GL    ND    MOT    Minot    Minot International    P    N      222,188      
  151,424         46.73 % 

173

   EA    PA    AVP    Avoca    Wilkes-Barre/Scranton International    P    N   
  222,060         228,367         -2.76 % 

174

   NM    CO    GJT    Grand Junction    Grand Junction Regional    P    N     
217,369         217,988         -0.28 % 

175

   SO    PR    BQN    Aguadilla    Rafael Hernandez    P    N      215,448      
  230,556         -6.55 % 

176

   SO    FL    MLB    Melbourne    Melbourne International    P    N     
215,300         207,829         3.59 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

177

   NM    CO    ASE    Aspen    Aspen-Pitkin County/Sardy Field    P    N     
214,892         221,256         -2,88 % 

178

   SO    TN    TRI    Bristol/Johnson/Kingsport    Tri-Cities Regional TN/VA   
P    N      206,904         220,586         -6.20 % 

179

   GL    Ml    LAN    Clinton (Township of)    Capital Region International    P
   N      200,836         186,341         7.78 % 

180

   SO    VI    STX    Christiansted    Henry E Rohlsen    P    N      200,727   
     184,331         8.89 % 

181

   WP    NV    BVU    Boulder City    Boulder City Municipal    P    N     
200,400         190,716         5.08 % 

182

   WP    CA    MRY    Monterey    Monterey Regional    P    N      196,268      
  181,640         8.05 % 

183

   NM    MT    GPI    Kalispell    Glacier Park International    P    N     
192,439         179,064         7.47 % 

184

   SO    FL    GNV    Gainesville    Gainesville Regional    P    N      190,461
        177,282         7.43 % 

185

   SW    LA    AEX    Alexandria    Alexandria International    P    N     
189,476         188,286         0.63 % 

186

   NM    MT    GTF    Great Falls    Great Falls International    P    N     
186,790         168,158         11.08 % 

187

   NM    CO    DRO    Durango    Durango-La Plata County    P    N      186,567
        175,649         6.22 % 

188

   EA    NY    SWF    Newburgh    Stewart International    P    N      185,389
        209,966         -11.71 % 

189

   SW    TX    GRK    Killeen    Robert Gray AAF    P    N      183,501        
219,753         -16.50 % 

190

   SO    AL    MGM    Montgomery    Montgomery Regional (Dannelly Field)    P   
N      182,313         188,177         -3.12 % 

191

   GL    Ml    TVC    Traverse City    Cherry Capital    P    N      179,879   
     170,977         5.21 % 

192

   NE    MA    ACK    Nantucket    Nantucket Memorial    P    N      179,128   
     169,352         5.77 % 

193

   SO    NC    OAJ    Jacksonville    Albert J Ellis    P    N      174,358   
     170,118         2.49 % 

194

   NM    CO    EGE    Eagle    Eagle County Regional    P    N      167,914   
     189,276         -11.29 % 

195

   GL    IN    EVV    Evansville    Evansville Regional    P    N      164,767
        169,426         -2.75 % 

196

   NM    ID    IDA    Idaho Falls    Idaho Falls Regional    P    N      160,456
        149,315         7.46 % 

197

   GL    MN    DLH    Duluth    Duluth International    P    N      158,569   
     146,620         8.15 % 

198

   WP    CA    BFL    Bakersfield    Meadows Field    P    N      152,456      
  148,347         2.77 % 

199

   AL    AK    BET    Bethel    Bethel    P    N      148,168         152,366   
     -2.76 % 

200

   WP    AZ    1G4    Peach Springs    Grand Canyon West    P    N      147,794
        71,316         107.24 % 

201

   EA    NY    ELM    Elmira    Elmira/Corning Regional    P    N      145,243
        152,582         -4.81 % 

202

   GL    ND    GFK    Grand Forks    Grand Forks International    P    N     
137,953         118,872         16.05 % 

203

   EA    PA    UNV    State College    University Park    P    N      137,599   
     144,054         -4.48 % 

204

   CE    NE    LNK    Lincoln    Lincoln    P    N      135,085         135,647
        -0.41 % 

205

   GL    Ml    MBS    Saginaw    MBS International    P    N      134,801      
  136,594         -1.31 % 

206

   GL    Ml    AZO    Kalamazoo    Kalamazoo/Battle Creek International    P   
N      127,517         148,634         -14.21 % 

207

   WP    CA    SBP    San Luis Obispo    San Luis County Regional    P    N     
127,336         132,692         -4.04 % 

208

   SO    NC    EWN    New Bern    Coastal Carolina Regional    P    N     
125,873         124,085         1.44 % 

209

   GL    WI    CWA    Mosinee    Central Wisconsin    P    N      120,449      
  135,965         -11.41 % 

210

   EA    NY    ITH    Ithaca    Ithaca Tompkins Regional    P    N      119,608
        121,733         -1.75 % 

211

   EA    NY    PBG    Plattsburgh    Plattsburgh International    P    N     
112,493         139,698         -19.47 % 

212

   WP    AZ    IFP    Bullhead City    Laughlin/Bullhead International    P    N
     110,799         113,280         -2.19 % 

214

   EA    PA    ERI    Erie    Erie International/Tom Ridge Field    P    N     
109,185         112,749         -3.16 % 

215

   GL    IL    RFD    Rockford    Chicago/Rockford International    P    N     
106,412         102,559         3.76 % 

216

   WP    CA    STS    Santa Rosa    Charles M. Schulz - Sonoma County    P    N
     105,728         102,414         3.24 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

217

   EA    WV    HTS    Huntington    Tri-State/Milton J. Ferguson Field    P    N
     105,548         112,522         -6.20 % 

218

   EA    NY    BGM    Binghamton    Greater Binghamton/Edwin A Link Field    P
   N      105,494         108,172         -2.48 % 

219

   GL    MN    RST    Rochester    Rochester International    P    N     
105,371         110,295         -4.46 % 

220

   AL    AK    KTN    Ketchikan    Ketchikan International    P    N     
103,136         102,086         1.03 % 

221

   SW    TX    LRD    Laredo    Laredo International    P    N      102,247   
     101,780         0.46 % 

222

   SW    LA    MLU    Monroe    Monroe Regional    P    N      101,034        
107,290         -5.83 % 

223

   NM    CO    HDN    Hayden    Yampa Valley    P    N      99,969        
106,534         -6.16 % 

224

   AL    AK    ENA    Kenai    Kenai Municipal    P    N      99,955        
90,806         10.08 % 

225

   SO    FL    PGD    Punta Gorda    Punta Gorda    P    N      99,897        
147,698         -32.36 % 

226

   GL    WI    LSE    La Crosse    La Crosse Municipal    P    N      97,321   
     102,958         -5.48 % 

227

   SO    PR    PSE    Ponce    Mercedita    P    N      95,787         95,658   
     0.13 % 

228

   NE    MA    HYA    Hyannis    Barnstable Municipal- Boardman/Polando Field   
P    N      95,717         100,596         -4.85 % 

229

   NM    MT    HLN    Helena    Helena Regional    P    N      95,374        
100,695         -5.28 % 

230

   EA    NY    IAG    Niagara Falls    Niagara Falls International    P    N   
  88,571         98,982         -10.52 % 

231

   NM    WY    CPR    Casper    Casper/Natrona County International    P    N   
  88,013         77,758         13.19 % 

232

   GL    IL    CMI    Savoy    University of Illinois-Willard    P    N     
86,408         83,731         3.20 % 

233

   SW    TX    BRO    Brownsville    Brownsville/South Padre Island
International    P    N      86,090         85,244         0.99 % 

234

   SW    AR    FSM    Fort Smith    Fort Smith Regional    P    N      84,751   
     84,136         0.73 % 

235

   WP    AZ    NYL    Yuma    Yuma MCAS/Yuma International    P    N      81,377
        82,420         -1.27 % 

236

   EA    VA    LYH    Timberlake    Lynchburg Regional/Preston Glenn Field    P
   N      79,889         73,821         8.22 % 

237

   EA    PA    LBE    Latrobe    Arnold Palmer Regional    P    N      79,531   
     36,971         115.12 % 

238

   GL    OH    TOL    Toledo    Toledo Express    P    N      78,757        
81,127         -2.92 % 

239

   AL    AK    ADQ    Kodiak    Kodiak    P    N      78,749         81,149   
     -2.96 % 

240

   EA    MD    SBY    Salisbury    Salisbury-Ocean City Wicomico Regional    P
   N      76,372         72,568         5.24 % 

241

   NM    CO    MTJ    Montrose    Montrose Regional    P    N      75,296      
  87,228         -13.68 % 

242

   SW    TX    ABI    Abilene    Abilene Regional    P    N      74,523        
80,434         -7.35 % 

243

   SO    GA    CSG    Columbus    Columbus    P    N      74,336         78,718
        -5.57 % 

244

   SW    TX    TYR    Tyler    Tyler Pounds Regional    P    N      73,841      
  72,602         1.71 % 

245

   WP    HI    MKK    Kaunakakai    Molokai    P    N      72,421         82,136
        -11.83 % 

246

   SW    TX    CLL    College Station    Easterwood Field    P    N      70,551
        71,555         -1.40 % 

247

   CE    KS    MHK    Manhattan    Manhattan Regional    P    N      69,038   
     58,672         17.67 % 

248

   AL    AK    SIT    Sitka    Sitka Rocky Gutierrez    P    N      68,222      
  65,193         4.65 % 

249

   SO    SC    FLO    Florence    Florence Regional    P    N      67,745      
  68,169         -0.62 % 

250

   GL    IL    SPI    Springfield    Abraham Lincoln Capital    P    N     
65,756         71,862         -8.50 % 

251

   WP    CA    SCK    Stockton    Stockton Metropolitan    P    N      63,149   
     56,044         12.68 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

252

   AL    AK    OTZ    Kotzebue    Ralph Wien Memorial    P    N      63,032   
     62,738         0.47 % 

253

   WP    AZ    FLG    Flagstaff    Flagstaff Pulliam    P    N      62,472      
  60,831         2.70 % 

254

   NM    ID    LWS    Lewiston    Lewiston-Nez Perce County    P    N     
62,197         62,845         -1.03 % 

255

   SO    NC    PGV    Greenville    Pitt-Greenville    P    N      61,987      
  62,071         -0.14 % 

256

   WP    CA    ACV    Arcata    Arcata    P    N      61,705         70,455   
     -12.42 % 

257

   SO    SC    HXD    Hilton Head Island    Hilton Head    P    N      60,372   
     61,006         -1.04 % 

258

   SW    TX    ACT    Waco    Waco Regional    P    N      59,836         61,164
        -2.17 % 

259

   AL    AK    OME    Nome    Nome    P    N      59,807         58,892        
1.55 % 

261

   NM    WA    YKM    Yakima    Yakima Air Terminal/McAllister Field    P    N
     57,673         55,902         3.17 % 

262

   SW    LA    LCH    Lake Charles    Lake Charles Regional    P    N     
56,815         61,325         -7.35 % 

263

   SW    TX    SJT    San Angelo    San Angelo Regional/Mathis Field    P    N
     56,301         54,955         2.45 % 

264

   SO    PR    VQS    Vieques    Antonio Rivera Rodriguez    P    N      56,266
        55,647         1.11 % 

265

   CE    NE    GRI    Grand Island    Central Nebraska Regional    P    N     
56,138         47,167         19.02 % 

266

   SW    OK    LAW    Lawton    Lawton-Fort Sill Regional    P    N      55,678
        63,909         -12.88 % 

267

   NM    UT    SGU    St. George    St George Municipal    P    N      53,977   
     48,582         11.10 % 

268

   NM    WA    EAT    East Wenatchee    Pangborn Memorial    P    N      51,347
        50,927         0.82 % 

269

   NE    MA    MVY    Vineyard Haven    Marthas Vineyard    P    N      50,484
        49,095         2.83 % 

270

   WP    AS    PPG    Pago Pago    Pago Pago International    P    N      49,213
        45,486         8.19 % 

271

   WP    CA    CRQ    Carlsbad    McClellan-Palomar    P    N      48,474      
  45,518         6.49 % 

273

   SW    NM    SAF    Santa Fe    Santa Fe Municipal    P    N      47,847      
  43,329         10.43 % 

274

   NM    ID    SUN    Hailey    Friedman Memorial    P    N      47,734        
50,885         -6.19 % 

275

   SO    AL    DHN    Dothan    Dothan Regional    P    N      46,452        
46,388         0.14 % 

276

   WP    HI    LNY    Lanai City    Lanai    P    N      45,692         43,596
        4.81 % 

278

   WP    CA    SMX    Santa Maria    Santa Maria Public/Capt G Allan Hancock
Field    P    N      44,737         41,620         7.49 % 

280

   AL    AK    SCC    Deadhorse    Deadhorse    P    N      43,837        
37,711         16.24 % 

281

   AL    AK    BRW    Barrow    Wiley Post-Will Rogers Memorial    P    N     
43,673         41,083         6.30 % 

284

   CE    MO    COU    Columbia    Columbia Regional    P    N      41,573      
  40,990         1.42 % 

286

   GL    ND    ISN    Williston    Sloulin Field International    P    N     
40,667         28,202         44.20 % 

287

   GL    OH    YNG    Youngstown    Youngstown-Warren Regional    P    N     
40,102         37,048         8.24 % 

288

   AL    AK    DLG    Dillingham    Dillingham    P    N      39,877        
30,406         31.15 % 

289

   AL    AK    HOM    Homer    Homer    P    N      39,167         35,863      
  9.21 % 

290

   SO    MS    GTR    Columbus    Golden Triangle Regional    P    N      38,856
        35,860         8.35 % 

291

   SW    TX    SPS    Wichita Falls    Sheppard AFB/Wichita Falls Municipal    P
   N      38,836         37,248         4.26 % 

292

   NM    WA    PUW    Pullman    Pullman/Moscow Regional    P    N      38,547
        39,134         -1.50 % 

293

   GL    Ml    SAW    Gwinn    Sawyer International    P    N      38,302      
  52,326         -26.80 % 

294

   SO    GA    VLD    Valdosta    Valdosta Regional    P    N      37,030      
  38,066         -2.72 % 

295

   NE    CT    HVN    New Haven    Tweed-New Haven    P    N      36,975        
40,074         -7.73 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

297

   AL    AK    AKN    King Salmon    King Salmon    P    N      35,803        
40,345         -11.26 % 

298

   NM    CO    FNL    Loveland    Fort Collins-Loveland Municipal    P    N     
34,817         44,999         -22.63 % 

299

   SW    NM    ROW    Roswell    Roswell International Air Center    P    N     
34,652         37,262         -7.00 % 

300

   SO    GA    ABY    Albany    Southwest Georgia Regional    P    N      33,494
        33,627         -0.40 % 

301

   WP    NV    EKO    Elko    Elko Regional    P    N      33,310         23,543
        41.49 % 

302

   NM    WY    GCC    Gillette    Gillette-Campbell County    P    N      32,714
        32,846         -0.40 % 

303

   CE    IA    DBQ    Dubuque    Dubuque Regional    P    N      32,389        
36,148         -10.40 % 

304

   NM    WA    ALW    Walla Walla    Walla Walla Regional    P    N      31,832
        32,139         -0.96 % 

305

   SO    GA    BQK    Brunswick    Brunswick Golden Isles    P    N      31,284
        31,655         -1.17 % 

306

   NM    CO    GUC    Gunnison    Gunnison-Crested Butte Regional    P    N     
31,181         36,516         -14.61 % 

307

   SO    KY    OWB    Owensboro    Owensboro-Daviess County    P    N     
30,795         17,296         78.05 % 

308

   AL    AK    DUT    Unalaska    Unalaska    P    N      30,735         30,048
        2.29 % 

309

   NM    UT    PVU    Provo    Provo Municipal    P    N      29,755        
14,858         100.26 % 

310

   WP    CA    RDD    Redding    Redding Municipal    P    N      29,175        
38,290         -23.81 % 

311

   SO    PR    RVR    Ceiba    Jose Aponte De La Torre    P    N      28,673   
     28,165         1.80 % 

312

   NM    WY    COD    Cody    Yellowstone Regional    P    N      28,551        
28,019         1.90 % 

313

   NM    WY    RKS    Rock Springs    Rock Springs-Sweetwater County    P    N
     28,270         26,219         7.82 % 

314

   SW    AR    TXK    Texarkana    Texarkana Regional-Webb Field    P    N     
28,080         28,698         -2.15 % 

315

   WP    CA    MMH    Mammoth Lakes    Mammoth Yosemite    P    N      27,495   
     26,201         4.94 % 

316

   CE    IA    SUX    Sioux City    Sioux Gateway/Col. Bud Day Field    P    N
     27,168         28,137         -3.44 % 

318

   NM    ID    TWF    Twin Falls    Joslin Field - Magic Valley Regional    P   
N      26,059         38,533         -32.37 % 

319

   EA    PA    IPT    Williamsport    Williamsport Regional    P    N     
25,974         24,508         5.98 % 

320

   GL    Ml    CMX    Hancock    Houghton County Memorial    P    N      25,545
        23,024         10.95 % 

321

   GL    Ml    PLN    Pellston    Pellston Regional Airport of Emmet County    P
   N      24,864         22,708         9.49 % 

322

   GL    SD    ABR    Aberdeen    Aberdeen Regional    P    N      24,822      
  24,503         1.30 % 

323

   CE    MO    JLN    Joplin    Joplin Regional    P    N      24,489        
27,379         -10.56 % 

325

   GL    ND    DIK    Dickinson    Dickinson - Theodore Roosevelt Regional    P
   N      23,729         19,001         24.88 % 

326

   WP    AZ    PGA    Page    Page Municipal    P    N      23,462        
23,938         -1.99 % 

327

   NM    WA    BFI    Seattle    Boeing Field/King County International    P   
N      23,078         34,434         -32.98 % 

328

   GL    WI    EAU    Eau Claire    Chippewa Valley Regional    P    N     
22,907         19,097         19.95 % 

329

   GL    MN    BJI    Bemidji    Bemidji Regional    P    N      22,374        
23,910         -6.42 % 

331

   NM    ID    PIH    Arbon Valley    Pocatello Regional    P    N      22,214
        21,566         3.00 % 

332

   GL    MI    CVX    Charlevoix    Charlevoix Municipal    P    N      21,309
        16,852         26.45 % 

333

   AL    AK    LHD    Anchorage    Lake Hood    P    N      21,033        
23,497         -10.49 % 

334

   NM    MT    BTM    Butte    Bert Mooney    P    N      20,895         24,806
        -15.77 % 

335

   SO    KY    PAH    Paducah    Barkley Regional    P    N      20,734        
17,978         15.33 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

336

   Al    AK    MRI    Anchorage    Merrill Field    P    N      20,163        
23,344         -13.63 % 

337

   GL    Ml    CIU    Sault Ste. Marie    Chippewa County International    p   
N      19,824         18,717         5.91 % 

338

   CE    IA    ALO    Waterloo    Waterloo Regional    P    N      19,522      
  22,297         -12.45 % 

339

   WP    CA    CIC    Chico    Chico Municipal    P    N      19,269        
20,881         -7.72 % 

340

   SO    PR    SIG    San Juan    Fernando Luis Ribas Dominicci    P    N     
18.901         20,353         -7.13 % 

341

   AL    AK    PSG    Petersburg    Petersburg James A Johnson    P    N     
18,800         18,318         2.63 % 

342

   SW    TX    GGG    Longview    East Texas Regional    p    N      18,787   
     21,112         -11.01 % 

344

   CE    KS    GCK    Garden City    Garden City Regional    P    N      18,375
        11,690         57.19 % 

345

   NM    OR    OTH    North Bend    Southwest Oregon Regional    P    N     
18,283         22,066         -17.14 % 

346

   GL    Ml    MKG    Muskegon    Muskegon County    P    N      17,816        
14,101         26.35 % 

347

   SW    NM    HOB    Hobbs    Lea County Regional    P    N      17,111        
7,346         132.93 % 

349

   EA    NY    ART    Watertown    Watertown International    P    N      16,988
        4,449         281.84 % 

351

   SW    NM    FMN    Farmington    Four Corners Regional    P    N      16,337
        16,322         0.09 % 

352

   AL    AK    VDZ    Valdez    Valdez Pioneer Field    P    N      16,087      
  16,147         -0.37 % 

353

   AL    AK    CDV    Cordova    Merle K (Mudhole) Smith    P    N      16,061
        17,731         -9.42 % 

354

   NM    UT    CDC    Cedar City    Cedar City Regional    P    N      15,881   
     8,690         82.75 % 

355

   NE    ME    RKD    Rockland    Knox County Regional    P    N      15,720   
     16,680         -5.76 % 

356

   GL    MN    BRD    Brainerd    Brainerd Lakes Regional    P    N      15,630
        17,574         -11.06 % 

357

   GL    MN    INL    International Falls    Falls International    P    N     
15,240         15,157         0.55 % 

358

   NM    OR    LMT    Klamath Falls    Klamath Falls    P    N      15,237      
  15,856         -3.90 % 

359

   AL    AK    ANI    Aniak    Aniak    P    N      15,220         16,217      
  -6.15 % 

361

   EA    VA    SHD    Weyers Cave    Shenandoah Valley Regional    P    N     
15,179         12,033         26.14 % 

362

   NM    WY    CYS    Cheyenne    Cheyenne Regional/Jerry Olson Field    P    N
     15,010         25,112         -40.23 % 

364

   WP    CA    MOD    Modesto    Modesto City County-Harry Sham Field    P    N
     14,741         18,683         -21.10 % 

365

   AL    AK    GAL    Galena    Edward G. Pitka Sr    P    N      14,563        
10,862         34.07 % 

366

   SO    MS    MEI    Meridian    Key Field    P    N      14,432         18,008
        -19.86 % 

368

   SO    MS    PIB    Moselle    Hattiesburg-Laurel Regional    P    N     
13,857         16,095         -13.90 % 

371

   GL    Ml    ESC    Escanaba    Delta County    P    N      13,480        
13,478         0.01 % 

372

   WP    MP    GRO    Rota Island    Benjamin Taisacan Mangiona International   
P    N      13,206         20,961         -37.00 % 

373

   NM    WY    RIW    Riverton    Riverton Regional    P    N      13,189      
  14,299         -7.76 % 

375

   AL    AK    UNK    Unalakleet    Unalakleet    P    N      13,070        
12,332         5.98 % 

376

   GL    Ml    APN    Alpena    Alpena County Regional    P    N      13,011   
     12,320         5.61 % 

377

   NM    WY    SHR    Sheridan    Sheridan County    P    N      12,889        
13,324         -3.26 % 

378

   AL    AK    KSM    St Mary’s    St Mary’s    P    N      12,711        
12,415         2.38 % 

379

   WP    CA    CEC    Crescent City    Jack McNamara Field    P    N      12,547
        14,887         -15.72 % 

380

   CE    NE    EAR    Kearney    Kearney Regional    P    N      12,480        
11,019         13.26 % 

381

   NE    ME    PQI    Presque Isle    Northern Maine Regional Airport at Presque
Isle    p    N      12,412         14,264         -12.98 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

382

   AL    AK    MBA    Manokotak    Manokotak    P    N      12,363        
11,828         4.52 % 

383

   NE    MA    EWB    New Bedford    New Bedford Regional    P    N      12,256
        11,152         9.90 % 

385

   GL    MN    HIB    Hibbing    Range Regional    P    N      11,921        
12.272         -2.86 % 

386

   NM    MT    SDY    Sidney    Sidney-Richland Municipal    P    N      11,858
        5,557         113.39 % 

388

   GL    SD    PIR    Pierre    Pierre Regional    P    N      11,685        
14,802         -21.06 % 

389

   SW    TX    DRT    Del Rio    Del Rio International    P    N      11,632   
     8,438         37.85 % 

390

   NE    MA    PVC    Provincetown    Provincetown Municipal    P    N     
11,580         10.967         5.59 % 

391

   NM    WA    FHR    Friday Harbor    Friday Harbor    P    N      11,555      
  11,283         2.41 % 

392

   GL    IN    GYY    Gary    Gary/Chicago International    P    N      11,443
        1,420         705.85 % 

393

   AL    AK    WRG    Wrangell    Wrangell    P    N      11,434         11,674
        -2.06 % 

394

   GL    IL    MWA    Marion    Williamson County Regional    P    N      11,411
        10,558         8.08 % 

395

   CE    NE    LBF    North Platte    North Platte Regional Airport Lee Bird
Field    P    N      11,210         10,962         2.26 % 

396

   GL    WI    RHI    Rhinelander    Rhinelander-Oneida County    P    N     
11,119         26,764         -58.46 % 

397

   NE    MA    BED    Bedford    Laurence G Hanscom Field    P    N      11,097
        10,893         1.87 % 

398

   EA    WV    LWB    Lewisburg    Greenbrier Valley    P    N      10,849      
  17,281         -37,22 % 

399

   NE    RI    BID    Block Island    Block Island State    P    N      10,841
        10,164         6.66 % 

403

   CE    KS    LBL    Liberal    Liberal Mid-America Regional    P    N     
10,487         8,007         30.97 % 

404

   CE    KS    HYS    Hays    Hays Regional    P    N      10,381         11,397
        -8.91 % 

405

   CE    NE    BFF    Scottsbluff    Western Nebraska Regional/William B. Heilig
Field    P    N      10,356         9,912         4.48 % 

406

   EA    WV    MGW    Morgantown    Morgantown Municipal-Walter L. Bill Hart
Field    P    N      10,239         10,674         -4.08 % 

407

   EA    MD    HGR    Hagerstown    Hagerstown Regional-Richard A Henson Field
   P    N      10,207         5,618         81.68 % 

408

   WP    MP    TNI    Tinian (Municipality)    Tinian International    P    N   
  10,203         16,706         -38.93 % 

409

   NE    NH    LEB    Lebanon    Lebanon Municipal    P    N      10,191        
9,106         11.92 % 

410

   GL    IL    UIN    Quincy    Quincy Regional-Baldwin Field    P    N     
10,165         9,083         11.91 % 

411

   EA    WV    CKB    Clarksburg    North Central West Virginia    P    N     
10,153         12,012         -15.48 % 

412

   AL    AK    YAK    Yakutat    Yakutat    P    N      10,100         10,517   
     -3.97 % 

413

   AL    AK    HNS    Haines    Haines    P    N      10 093         8,618      
  17.12 % 

414

   NE    RI    WST    Westerly    Westerly State    P    N      10,067        
9,203         9.39 % 

415

   NE    ME    BHB    Bar Harbor    Hancock County-Bar Harbor    P    N     
10,006         12,510         -20.02 %           251    Nonhubs               
            389    Primary Airports                  

417

   AL    AK    ENM    Emmonak    Emmonak    CS    None      9,854         9,174
        7.41 % 

418

   NM    CO    PUB    Pueblo    Pueblo Memorial    CS    None      9,812        
22,470         -56.33 % 

419

   AL    AK    HNH    Hoonah    Hoonah    CS    None      9,564         10,815
        -11.57 % 

420

   AL    AK    GST    Gustavus    Gustavus    CS    None      9,509        
11,537         -17.58 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

422

   AL    AK    CDB    Cold Bay    Cold Bay    CS    None      9,463        
9,395         0.72 % 

423

   SO    PR    CPX    Culebra    Benjamin Rivera Noriega    CS    None     
9,455         8,979         5.30 % 

425

   GL    Ml    IMT    Iron Mountain    Ford    CS    None      8,755        
11,324         -22.69 % 

429

   EA    WV    PKB    Parkersburg    Mid-Ohio Valley Regional    CS    None     
8,292         7,551         9.81 % 

430

   SO    MS    TUP    Tupelo    Tupelo Regional    CS    None      8,191        
12,615         -35.07 % 

432

   NM    WY    LAR    Laramie    Laramie Regional    CS    None      8,131      
  8,493         -4.26 % 

433

   NM    UT    CNY    Moab    Canyonlands Field    CS    None      7,955        
9,181         -13.35 % 

434

   AL    AK    FYU    Fort Yukon    Fort Yukon    CS    None      7,948        
9,444         -15.84 % 

435

   CE    MO    TBN    Fort Leonard Wood (U.S. Army)    Waynesville-St. Robert
Regional Forney Field    CS    None      7,894         6,978         13.13 % 

436

   CE    IA    BRL    Burlington    Southeast Iowa Regional    CS    None     
7,887         7,020         12.35 % 

437

   NM    CO    TEX    Telluride    Telluride Regional    CS    None      7,828
        11,017         -28.95 % 

438

   GL    IL    DEC    Decatur    Decatur    CS    None      7,753         7,808
        -0.70 % 

439

   EA    NY    FRG    North Babylon    Republic    CS    None      7,752        
8,638         -10.26 % 

440

   NM    CO    CEZ    Cortez    Cortez Municipal    CS    None      7,548      
  6,989         8.00 % 

441

   AL    AK    SGY    Skagway    Skagway    CS    None      7,532         8,244
        -8.64 % 

442

   NM    UT    VEL    Vernal    Vernal Regional    CS    None      7,370        
5,645         30.56 % 

445

   AL    AK    ILI    lliamna    Iliamna    CS    None      7,036         7,396
        -4.87 % 

446

   WP    CA    IYK    Inyokern    Inyokern    CS    None      7,024        
8,711         -19.37 % 

447

   EA    PA    JST    Johnstown    John Murtha Johnstown-Cambria County    CS   
None      6,986         7,956         -12.19 % 

448

   NM    CO    ALS    Alamosa    San Luis Valley Regional/Bergman Field    CS   
None      6,959         7,104         -2.04 % 

449

   AL    AK    AQH    Quinhagak    Quinhagak    CS    None      6,583        
6,392         2.99 % 

450

   GL    OH    LCK    Columbus    Rickenbacker International    CS    None     
6,513         7,597         -14.27 % 

451

   EA    NJ    TTN    Trenton    Trenton Mercer    CS    None      6,459        
3,414         89.19 % 

452

   GL    SD    ATY    Watertown    Watertown Regional    CS    None      6,254
        8,984         -30.39 % 

453

   CE    MO    CGI    Scott City    Cape Girardeau Regional    CS    None     
6,232         5,940         4.92 % 

454

   CE    KS    DDC    Dodge City    Dodge City Regional    CS    None      6 155
        4,501         36.75 % 

457

   CE    IA    MOW    Mason City    Mason City Municipal    CS    None     
6,029         11,594         -48.00 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

458

   EA    NY    SLK    Saranac Lake    Adirondack Regional    CS    None     
6,018         5,770         4.30 % 

459

   NE    VT    RUT    Rutland    Rutland - Southern Vermont Regional    CS   
None      5,916         5,997         -1.35 % 

460

   SO    PR    MAZ    Mayaguez    Eugenio Maria De Hostos    CS    None     
5,856         4,961         18.04 % 

461

   NM    WA    CLM    Port Angeles    William R Fairchild International    CS   
None      5,853         8,242         -28.99 % 

462

   EA    PA    LNS    Lititz    Lancaster    CS    None      5,779         7,575
        -23.71 % 

465

   CE    MO    IRK    Kirksville    Kirksville Regional    CS    None      5,744
        5,100         12.63 % 

466

   CE    IA    FOD    Fort Dodge    Fort Dodge Regional    CS    None      5,625
        10,866         -48.23 % 

467

   SW    TX    BPT    Beaumont    Jack Brooks Regional    CS    None      5,571
        13,670         -59.25 % 

468

   AL    AK    VAK    Chevak    Chevak    CS    None      5,559         5,578   
     -0.34 % 

469

   AL    AK    IIK    Kipnuk    Kipnuk    CS    None      5,527         5,780   
     -4.38 % 

470

   WP    CA    IPL    Imperial    Imperial County    CS    None      5,491      
  6,136         -10.51 % 

471

   AL    AK    HPB    Hooper Bay    Hooper Bay    CS    None      5,368        
6,039         -11.11 % 

472

   GL    Ml    SJX    Beaver Island    Beaver Island    CS    None      5,368   
     0         0.00 % 

473

   SW    AR    HRO    Harrison    Boone County    CS    None      5,347        
2,771         92.96 % 

474

   SO    MS    GLH    Greenville    Mid Delta Regional    CS    None      5,181
        7,417         -30.15 % 

475

   WP    AZ    PRC    Prescott    Ernest A. Love Field    CS    None      5,152
        5,159         -0.14 % 

476

   AL    AK    WLK    Selawik    Selawik    CS    None      5,135         4,922
        4.33 % 

477

   EA    PA    DUJ    Brookville    Dubois Regional    CS    None      5,074   
     5,986         -15.24 % 

478

   NM    OR    PDT    Pendleton    Eastern Oregon Regional at Pendleton    CS   
None      5,066         4,952         2.30 % 

479

   EA    NY    OGS    Ogdensburg    Ogdensburg International    CS    None     
5,033         3,589         40.23 % 

480

   NM    MT    WYS    West Yellowstone    Yellowstone    CS    None      4,965
        5,323         -6.73 % 

481

   EA    NY    MSS    Massena    Massena International-Richards Field    CS   
None      4,964         4,396         12.92 % 

482

   AL    AK    Z09    Kasigluk    Kasigluk    CS    None      4,804        
4,674         2.78 % 

483

   NE    ME    AUG    Augusta    Augusta State    CS    None      4,791        
5,611         -14.61 % 

484

   WP    CA    MER    Atwater    Castle    CS    None      4,790         0      
  0.00 % 

486

   SW    AR    JBR    Jonesboro    Jonesboro Municipal    CS    None      4,730
        989         378,26 % 

487

   AL    AK    WTK    Noatak    Noatak    CS    None      4,721         4,549   
     3.78 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

488

   AL    AK    MCG    McGrath    McGrath    CS    None      4,671         5,519
        -15.37 % 

489

   AL    AK    MOU    Mountain Village    Mountain Village    CS    None     
4,614         5,299         -12.93 % 

490

   SW    TX    VCT    Victoria    Victoria Regional    CS    None      4,597   
     5,200         -11.60 % 

491

   AL    AK    D76    Noorvik    Robert /Bob/ Curtis Memorial    CS    None     
4,588         4,065         12.87 % 

492

   AL    AK    OOK    Toksook Bay    Toksook Bay    CS    None      4,524      
  4,338         4.29 % 

493

   AL    AK    CXF    Coldfoot    Coldfoot    CS    None      4,509         340
        1226.18 % 

495

   AL    AK    CFK    Chefornak    Chefornak    CS    None      4,455        
4,087         9.00 % 

496

   AL    AK    PHO    Point Hope    Point Hope    CS    None      4,399        
4,484         -1.90 % 

497

   AL    AK    SOV    Seldovia    Seldovia    CS    None      4,294        
4,538         -5.38 % 

498

   NM    UT    OGD    Ogden    Ogden-Hinckley    CS    None      4,290        
121         3445.45 % 

499

   SO    AL    MSL    Muscle Shoals    Northwest Alabama Regional    CS    None
     4,160         7,812         -46.75 % 

500

   AL    AK    SCM    Scammon Bay    Scammon Bay    CS    None      4,021      
  4,510         -10.84 % 

501

   AL    AK    SDP    Sand Point    Sand Point    CS    None      3,984        
4,843         -17.74 % 

502

   AL    AK    MTM    Metlakatla    Metlakatla    CS    None      3,927        
3,657         7.38 % 

503

   WP    AZ    SOW    Show Low    Show Low Regional    CS    None      3,852   
     3,996         -3.60 % 

504

   AL    AK    AKP    Anaktuvuk Pass    Anaktuvuk Pass    CS    None      3,798
        3,917         -3.04 % 

506

   AL    AK    AUK    Alakanuk    Alakanuk    CS    None      3,756        
3,378         11.19 % 

507

   AL    AK    2A9    Kotlik    Kotlik    CS    None      3,740         4,035   
     -7.31 % 

508

   WP    CA    MCE    Merced    Merced Regional//Macready Field    CS    None   
  3,724         3,181         17.07 % 

509

   NM    WA    ORS    Eastsound    Orcas Island    CS    None      3,703        
3,410         8.59 % 

510

   AL    AK    IAN    Kiana    Bob Baker Memorial    CS    None      3,683      
  3,267         12.73 % 

511

   AL    AK    KWT    Kwethluk    Kwethluk    CS    None      3,662        
3,579         2.32 % 

512

   AL    AK    A61    Tuntutuliak    Tuntutuliak    CS    None      3,610      
  3,585         0.70 % 

513

   GL    ND    JMS    Jamestown    Jamestown Regional    CS    None      3,544
        5,355         -33.82 % 

514

   AL    AK    EEK    Eek    Eek    CS    None      3,542         3,618        
-2.10 % 

515

   AL    AK    AWI    Wainwright    Wainwright    CS    None      3,531        
3,638         -2.94 % 

516

   CE    KS    SLN    Salina    Salina Regional    CS    None      3,526        
2,657         23.42 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

517

   AL    AK    SVA    Savoonga    Savoonga    CS    None      3,525        
4,083         -13.67 % 

518

   AL    AK    BVK    Buckland    Buckland    CS    None      3,509        
3,338         5.12 % 

519

   AL    AK    KLG    Kalskag    Kalskag    CS    None      3,506         3,538
        -0.90 % 

520

   AL    AK    16A    Nunapitchuk    Nunapitchuk    CS    None      3,505      
  3,482         0.66 % 

521

   AL    AK    GAM    Gambell    Gambell    CS    None      3,483         3,429
        1.57 % 

522

   AL    AK    DUY    Kongiganak    Kongiganak    CS    None      3,408        
3,947         -13.66 % 

523

   WP    CA    VIS    Visalia    Visalia Municipal    CS    None      3,354   
     2,980         12.55 % 

524

   AL    AK    GGV    Kwigillingok    Kwigiliingok    CS    None      3,340   
     3,625         -7.86 % 

525

   AL    AK    KVL    Kivalina    Kivalina    CS    None      3,337        
3,274         1.92 % 

527

   EA    PA    AOO    Altoona    Altoona-Blair County    CS    None      3,256
        4,107         -20.72 % 

528

   AL    AK    CGA    Craig    Craig    CS    None      3,246         3,470   
     -6.46 % 

529

   WP    HI    LUP    Kalaupapa    Kalaupapa    CS    None      3,186        
520         512.69 % 

530

   EA    NY    JHW    Jamestown    Chautauqua County/Jamestown    CS    None   
  3,173         3,483         -8.90 % 

531

   AL    AK    OAK    Pilot Station    Pilot Station    CS    None      3,172   
     3,641         -12.88 % 

532

   AL    AK    SHH    Shishmaref    Shishmaref    CS    None      3,171        
2,989         6.09 % 

533

   AL    AK    Z13    Akiachak    Akiachak    CS    None      3,135        
3,499         -10.40 % 

535

   SW    AR    ELD    El Dorado    South Arkansas Regional at Goodwin Field   
CS    None      3,059         1,803         69.66 % 

538

   AL    AK    6R7    Old Harbor    Old Harbor    CS    None      3,010        
3,239         -7.07 % 

540

   NM    MT    OLF    Wolf Point    L M Clayton    CS    None      2,987        
1,479         101.96 % 

541

   AL    AK    SNP    Saint Paul Island    St Paul Island    CS    None     
2,987         2,830         5.55 % 

542

   GL    ND    DVL    Devils Lake    Devils Lake Regional    CS    None     
2,976         5,599         -46.85 % 

543

   AL    AK    HLA    Huslia    Huslia    CS    None      2,948         3,232   
     -8.79 % 

544

   AL    AK    TAL    Tanana    Ralph M Calhoun Memorial    CS    None     
2,897         3,166         -8.50 % 

546

   AL    AK    MDM    Marshall    Marshall Don Hunter Sr    CS    None     
2,879         3,376         -14.72 % 

547

   GL    Ml    PTK    Pontiac    Oakland County International    CS    None     
2,876         1,437         100.14 % 

548

   AL    AK    TLT    Tuluksak    Tuluksak    CS    None      2,857        
2,923         -2.26 % 

549

   GL    Ml    MBL    Manistee    Manistee County-Blacker    CS    None     
2,822         11,220         -74.85 % 



--------------------------------------------------------------------------------

Source: CY 2012 ACAIS   Commercial Service Airports, based on Calendar Year 2012
Enplanements   10/30/2013

 

Rank

  

FAA
Region

  

ST

  

Locid

  

City

  

Airport Name

  

Arpt
Category

  

Hub

   CY 12
Enplanements      CY 11
Enplanements      %
Change  

550

   GL    MN    TVF    Thief River Falls    Thief River Falls Regional    CS   
None      2,819         2,418         16.58 % 

551

   AL    AK    KTB    Thorne Bay    Thome Bay    CS    None      2,799        
2,621         6.79 % 

552

   NM    WY    WRL    Worland    Worland Municipal    CS    None      2,795   
     3,070         -8.96 % 

553

   SW    NM    CNM    Carlsbad    Cavern City Air Terminal    CS    None     
2,776         2,707         2.55 % 

554

   AL    AK    RSH    Russian Mission    Russian Mission    CS    None     
2,770         2,916         -5.01 % 

556

   AL    AK    KEB    English Bay    Nanwalek    CS    None      2,705        
2,696         0.33 % 

558

   AL    AK    EWU    Newtok    Newtok    CS    None      2,652         2,352   
     12.76 % 

560

   AL    AK    WBB    Stebbins    Stebbins    CS    None      2,621        
2,880         -8.99 % 

561

   AL    AK    ELI    Elim    Elim    CS    None      2,609         2,570      
  1.52 % 

562

   AL    AK    2A3    Larsen Bay    Larsen Bay    CS    None      2,585        
2,753         -6.10 % 

563

   AL    AK    4K5    Ouzinkie    Ouzinkie    CS    None      2,535        
3,309         -23.39 % 

564

   EA    WV    BKW    Beckley    Raleigh County Memorial    CS    None     
2,534         2,966         -14.57 % 

565

   GL    Ml    IWD    Ironwood    Gogebic-Iron County    CS    None      2,532
        3,391         -25.33 %           125    Non-primary Commercial Service
                        614    Commercial Service Airports               